Citation Nr: 1524965	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  09-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disability of the neck and right shoulder, to include arthritis.

2.  Entitlement to service connection for a disability of the neck and right shoulder, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972 and from February 1975 to July 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has subsequently been transferred to the RO in Columbia, South Carolina.

The May 2009 Statement of the Case reopened the claim and denied it on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for disability of the neck and right shoulder, to include arthritis, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at a video conference hearing with the undersigned Veterans Law Judge in April 2015, and a transcript of the hearing is of record.

The reopened issue of entitlement to service connection for disability of the neck and right shoulder, to include arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The claim for entitlement to service connection for disability of the neck and right shoulder, to include arthritis, was denied by rating decisions in April and December 1979; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the December 1979 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for disability of the neck and right shoulder, to include arthritis.


CONCLUSIONS OF LAW

1.  The December 1979 rating decision is final.  38 U.S.C.A. § 4005(c) (1979), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since December 1979 to reopen the claim of entitlement to service connection for disability of the neck and right shoulder, to include arthritis, is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for disability of the neck and right shoulder, to include arthritis.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for disability of the neck and right shoulder, to include arthritis, which it is contended was incurred as a result of her military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a disability of the neck and right shoulder, to include arthritis.  

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for disability of the neck and right shoulder, to include arthritis, was denied by rating decisions in April and December 1979 because the evidence did not show that disability of the neck and right shoulder, to include arthritis, was incurred in or caused by service.  There is evidence on file indicating that the Veteran was notified of the denial.  This decision was not timely appealed nor was any new and material evidence submitted within the appeal period.  

The evidence on file at the time of the December 1979 rating decision consisted of the Veteran's service treatment records, VA examinations dated in March 1973 and November 1978, and a March 1978 statement from Dr. F. G. Leon.  

The Veteran's service treatment records reveal problems with the shoulders and neck.  The Veteran did not complain of neck or shoulder problems on VA examination in March 1973.  According to a March 1978 statement from Dr. Leon, the Veteran had an acute cervical-dorsal sprain as a result of severe straining and lifting.  She complained in November 1978 of right shoulder problems; X-rays of the right shoulder were normal.  Biceps tendonitis was diagnosed.

Evidence received since December 1979 includes VA treatment records showing disability of the neck and right shoulder, including degenerative disease, and the Veteran testified at her April 2015 video conference hearing that she has had problems with her neck and right shoulder since service.  

The Board has reviewed the evidence received into the record since the December 1979 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for disability of the neck and right shoulder, to include arthritis.    

The VA treatment records and the Veteran's testimony are new because they have not previously been received by VA, and they are material because they indicate that the Veteran continues to have problems with disability of the neck and right shoulder, to include arthritis.  This evidence relates to the element of whether the Veteran has disability of the neck and right shoulder during the appeal period as a result of service.  As such, this evidence raises a reasonable possibility of substantiating the claim for service connection for disability of the neck and right shoulder, to include arthritis, as this evidence bears upon one element of a claim for service connection.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for disability of the neck and right shoulder, to include arthritis, is reopened; and to that extent only, the appeal is granted.


REMAND

New and material evidence has been received to reopen the claim of entitlement to service connection for disability of the neck and right shoulder, to include arthritis.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  

The Veteran testified at her April 2015 video conference hearing that she has been treated for her neck and right shoulder by VA facilities in Dallas, Houston, and San Antonio, Texas; Los Angeles, California; Columbia, South Carolina; and Durham, North Carolina.  However, treatment records from San Antonio, Los Angeles, and Durham are not currently of record.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names and dates of treatment for VA facilities at which she was treated in San Antonio, Texas; Los Angeles, California; and Durham, North Carolina.  After obtaining this information, the AMC/RO will obtain all available records designated by the Veteran and associate them with the claims files.  If any record designated by the Veteran is unavailable, documentation of VA's attempts to obtain this evidence will be associated with the claims files.

2.  Schedule the Veteran an examination by an appropriate medical professional to address the nature and etiology of her neck and right shoulder disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  If a neck or right shoulder disability is diagnosed, or has been diagnosed at any point during the claim period, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's neck or right shoulder disability began in service, was caused by service, or is otherwise related to service.

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

3.  After the above, the AMC/RO will readjudicate the claim of entitlement to service connection for disability of the neck and right shoulder, to include arthritis, based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be issued an appropriate SSOC and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


